                  Case 1:17-cv-09792-ALC-BCM Document 190 Filed 09/18/20 Page 1 of 1




  Connell Foley LLP                                                                                       Margot N. Wilensky
  888 Seventh Avenue                                                                                                 Partner
  9th Floor
  New York, NY 10106
  P 212.307.3700 F 212.262.0050                                                     9/18/20



                                                                       September 16, 2020
            VIA ELECTRONIC FILING
            The Honorable Barbara Moses
            United States District Court
            Southern District of New York
            500 Pearl Street, Room 740
            New York, New York 10007

                    Re:     IGT v. High 5 Games, LLC
                            Docket Nos.: 1:17-cv-9792; 1:19-cv-5752

            Dear Judge Moses:

                    This firm represents Defendant, High 5 Games, LLC. We are writing on behalf of both parties to
            request an extension of time to file the parties’ proposed protective order, which has to be filed today
            pursuant to Your Honor’s Initial Case Management Order.

                    Counsel for the parties have met and conferred regarding a proposed order regarding ESI protocol
            and a proposed protective order. Although the parties were able to agree upon a proposed order regarding
            ESI protocol which was filed today, it has become clear that the parties require additional time to discuss
            and come to an agreement regarding the proposed protective order.

                    Accordingly, the parties respectfully request a brief extension of time to file the proposed
            protective order, until Monday, September 21st. This is the first request for an extension of time to file the
            proposed order.

                                                                       Respectfully submitted,




                                                                       Margot N. Wilensky

            CC (via ECF): All Counsel of Record                  Application GRANTED. SO ORDERED.


                                                                 _________________________
                                                                 Barbara Moses, U.S.M.J.
                                                                 September 18, 2020




5597827-1
